Citation Nr: 1130116	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for rectal cancer.  

2.  Entitlement to service connection for spinal stenosis with peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Patrick M. Kelly, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969 and from February 1970 to September 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for rectal cancer and for spinal stenosis with peripheral neuropathy.  

In March 2008, the Veteran submitted a timely notice of disagreement with the decision on spinal stenosis and peripheral neuropathy.  The Veteran also addressed an issue of service connection for hemorrhoids including as a cause for his rectal cancer.  The RO subsequently issued a September 2008 statement of the case that did not address rectal cancer.  The same month, the Veteran perfected a timely appeal, explicitly noting that rectal cancer was not addressed in the statement of the case.  In March 2009, the RO accepted further correspondence as a claim to reopen a final disallowed claim for service connection for rectal cancer under various theories of causation, discussed in more detail below.   After further development, the RO issued a statement of the case addressing rectal cancer in September 2010, and the Veteran filed a timely substantive appeal the same month.  The Board concludes from the language used by the Veteran in his original March 2008 notice that he satisfactorily expressed disagreement with the December 2007 RO decision that denied service connection for rectal cancer and that this appeal arises from that RO decision.    

The Veteran testified before the Board by videoconference from the RO in April 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO.

REMAND

The Veteran served as a U.S. Navy aircrewman.  He retired at the rank of Senior Chief Petty Officer.  Service personnel records are limited to a Record of Release or Discharge from Active Duty (DD-214) which showed Navy Enlisted Classification specialties as acoustic system operator and instructor.  

During the pendency of the appeal, the Veteran contended that his rectal cancer first manifested in service but was not diagnosed because of recurrent hemorrhoidal bleeding.  The Veteran also contended that the rectal cancer was caused by hemorrhoids and by exposure to environmental hazards including asbestos while living in barracks, non-ionizing radiation from proximity to radar and communications transmitters, and tetraethyl lead, an anti-knock additive to aviation fuel used in reciprocating engines.  The Veteran submitted information from an unidentified internet source showing that the additive was the same as was also used in automobile engine fuel.

In an April 2011 Board hearing, the Veteran stated that he started service as an aviation electronics technician and later served as an aircrew operator of electronic submarine detection equipment.  He stated that he was first assigned to P-2 Neptune patrol aircraft that were equipped with reciprocating engines and that that one of his duties as a member of the flight crew was to refuel the aircraft several times per week when he was exposed to vapors and spillage.  He stated that while airborne he was exposed to exhaust through open windows while taking photographs.  He stated that he later served on P-3 Orion patrol aircraft that used a different gas turbine fuel that did not contain the lead additive and that the aircraft was pressurized so that open windows were not used.  He stated that his total time of service on the older aircraft was nine to ten years.  He further stated that after service he was not exposed to tetraethyl lead or any other carcinogens although clinical records showed that he worked at a naval shipyard for many years between 1988 and 2007.  

The Veteran submitted letters from several of his attending physicians regarding the etiology of his rectal cancer which was diagnosed and treated with surgery, radiation, and chemotherapy in 2007.   In February 2007, a private radiation oncologist noted only that the Veteran had a history of tobacco use.  In December 2008, a private gastrointestinal surgeon noted that the etiology of the rectal tumor was unclear but that "...it is at least as likely as not related to the history of active duty..."  In September 2010, a private primary care physician noted, "[the Veteran's] Naval service as a combat air crewman and the environmental and chemical exposures that he sustained is at least as likely as not a contributing factor to his development of colo-rectal cancer."  In March 2011, the Veteran's private attending oncologist noted that the Veteran reported considerable chemical exposure in his 20 years of military service including uncertain exposure to herbicide and particularly heavy exposure to lead in aircraft fuel and other petro chemicals.  The oncologist noted, "It is my opinion that chemical exposure certainly could have contributed to his risk for colon cancer."  

In March 2011, the Veteran's representative submitted a report obtained from an internet site regarding the association between lead exposure from breathing or swallowing substances containing lead and the associated risk of disease including colon and rectal cancers.  The report cited studies of workers with heavy exposure in tetraethyl lead manufacturing industries that showed a four times greater risk of rectal cancer than in an unexposed group.  The report also note that short periods of exposure or low levels of exposure would not likely cause a risk of disease and that blood tests were available to determine the level of lead in the circulatory system.  

Because the evidence of record indicates that the nature, length, and degree of exposure is relevant to risk of rectal cancer and because the three physician's opinions were based on general descriptions by the Veteran of exposure to several substances over a long period of service, the Board concludes that additional evidence is necessary to determine the nature, length, and degree of the Veteran's exposure to the various environmental hazards.  Further, the Veteran's rating suggests that he worked near communications and radar transmitters, but it is not necessarily consistent with duties involving aircraft fueling and engine systems.  Service personnel records are needed to show the dates of the Veteran's service in squadrons equipped with the P-2 Neptune that used leaded fuel and on the nature and circumstances of his duties.  Further, an evaluation by the U.S. Navy and Marine Corps Public Health Center (NMCPHC) will assist in determining the degree of exposure specific to the Veteran's service duties.  Finally, an additional medical examination is necessary to address the specific environmental hazards and their contributions to increased risk of rectal cancer based on any additional evidence of the nature, length, and degree of exposure and, if appropriate, blood testing for the presence of lead. 

There is medical evidence of record that indicates that the Veteran's peripheral neuropathy was aggravated by chemotherapy for rectal cancer.  As the matter of service connection for spinal stenosis and peripheral neuropathy is intertwined with service connection for rectal cancer, the Board will defer a decision on spinal stenosis and peripheral neuropathy pending further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate any records received with the claims file. 

2.  Using the Veteran's rating and any Naval Enlisted Classification codes and the dates of the Veteran's assignments to aircraft squadrons including those squadrons equipped with the P-2 Neptune aircraft, request from the U.S. Navy and Marine Corps Public Health Center, 620 John Paul Jones Circle, 
Suite 1100, Portsmouth, Virginia 23708-2103, answers to the following questions: 

a.  Were the Veteran's duties as an aviation electronics technician, aircrew member, and acoustics systems operator in land-based patrol aircraft consistent with refueling operations with tetraethyl lead additive fuels?  If so, what were the likely nature, length, and degree of exposure? 

b.  Was the Veteran's exposure of a nature, length, and degree to cause or raise his risk of incurring rectal cancer many years after exposure?  

c.  Was the Veteran's exposure to non-ionizing radiation from communications and radar transmitters throughout his service as an aircrew member of a nature, length, and degree to cause or raise his risk of incurring rectal cancer many years after exposure?  

Request that the NMCPHC official responding to the questions provide a rationale with references to data or studies to support the conclusions.  

3.  Then, after obtaining service personnel records and a response from the NMCPHC, if available, schedule the Veteran for an examination by a VA oncologist.  A specialist is required in this case as the medical question of causation of rectal cancer is a complex matter.  

a.  Request that the specialist review the claims file and note the review in the examination report.  

b. Request that the physician obtain any blood tests for the presence of lead if appropriate.  

c.  Request that the specialist provide an opinion whether it is at least as likely as not (50 percent possibility or greater) that the Veteran's rectal cancer diagnosed several decades after service was caused by exposure to non-ionizing radiation from proximity to communications and radar transmitters in aircraft or from participation in fueling or flying in aircraft using fuels with tetraethyl lead additives to a nature, length, and degree indicated in the Veteran's statements, his service records, and in the report from the U.S. Navy and Marine Corps Public Health Center.  Request that the specialist provide a rationale for the conclusions with references to any relevant data or medical studies.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for rectal cancer and spinal stenosis with peripheral neuropathy.   If either benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


